DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 05/10/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Enos (reg 70256) on 8/10/22.
Claims 10, 11 are canceled. Claims 1-2, 6, 8-9, 12, 14 and 16 are amended as follows:
(Currently Amended) An opinion aggregation system comprising:
a server having a memory storing user information; and 
a first user computing device and other user computing devices coupled to the server, wherein the server is programmed to:
receive and store an opinion request from the first user computing device; 
generate a filter interface and send the filter interface for display on the first user computing device in response to a selection of a filters button prior to sending the opinion request;  
receive filter selections from the first user computing device and automatically process the filter selections as part of the process of the opinion request;  
automatically process the opinion request and generate an opinion request with response elements to send to the other user computing devices for display and for entering an opinion; 
automatically deliver the opinion request with response elements the other user computing devices for display and entering an opinion, wherein the opinion request is delivered only to a portion of the other user computing devices corresponding to a demographic of users that meet the received filter selections
receive and store the opinions entered by the other user computing devices; and
automatically deliver the received opinions entered by the other user computing devices for display on the first user computing device.
(Currently Amended) The opinion aggregation system of claim 1, wherein the response elements comprise selection elements, text entry elements or a combination of selection elements and text entry elements.
(Currently Amended) An opinion aggregation system comprising:
a server having a memory storing user information; and 
a first user computing device and other user computing devices coupled to the server, wherein the server is programmed to:
receive and store an opinion request from the first user computing device; 
generate a filter interface and send the filter interface for display on the first user computing device in response to a selection of a filters button prior to sending the opinion request;  
receive filter selections from the first user computing device and automatically process the filter selections as part of the process of the opinion request;
automatically process the opinion request utilizing artificial intelligence software to search for similar prior requests; 
automatically aggregate prior opinions to similar requests and deliver the aggregated prior opinions for display on the first user computing device; and
automatically deliver the opinion request with response elements to the other user computing devices for display and entering an opinion in response to receiving a start new poll request from the first user computing device.
 (Currently Amended) The opinion aggregation system of claim 6, wherein the server is further programmed to receive and store the opinions entered by the other user computing devices; and automatically deliver the received opinions entered by the other user computing devices for display on the first user computing device.
(Currently Amended) The opinion aggregation system of claim 8, wherein the response elements comprise selection elements, text entry elements or a combination of selection elements and text entry elements.
(Canceled)  
(Canceled)  
(Currently Amended) The opinion aggregation system of claim 6, wherein automatically delivering the opinion request further comprises the server being programmed to automatically deliver the opinion request to a portion of the other user computing devices corresponding to a demographic of users that meet the received filter selections
(Previously Amended) An opinion aggregation system comprising:
a server having a memory storing user information; and 
a first user computing device and other user computing devices of a focus group coupled to the server, wherein the server is programmed to:
receive and store an opinion request from the first user computing device, wherein the opinion request includes a request for an on-demand focus group; 
automatically process the opinion request and generate an opinion request with response elements to send to other user computing devices of the focus group for display and for entering an opinion; 
automatically deliver the opinion request with response elements the other user computing devices of the focus group for display and entering an opinion; 
establish a communication link between the first user computing device and the other user computing devices of the focus group for audio or video communication between the first user computing device and the other user computing devices of the focus group;
receive and store the opinions entered by the other user computing devices of the focus group; and
automatically deliver the received opinions entered by the other user computing devices for display on the first user computing device.
(Currently Amended) The opinion aggregation system of claim 13, wherein the response elements comprise selection elements, text entry elements or a combination of selection elements and text entry elements.
(Canceled) 
(Currently Amended) The opinion aggregation system of claim 13, wherein the server is further programmed to maintain the communication link for real-time interaction between the first user computing device and the other user computing devices of the focus group for discussion of the opinion request.




Allowable Subject Matter

Claims 1-2, 6, 8-9, 12-14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 6 and 13, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claims 1, 6 and 13.
The primary prior art of record, Marshall-wilson (US 2009/0265366), Cox at al (US 2020/0065336), Courtier-Dutton (US 2014/0122504) and other prior art of record similarly fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of steps/features required by Claims 1, 6 and 13. Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173